Citation Nr: 1539058	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for generalized body pain and fatigue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served an initial period of active duty for training (ACDUTRA) from June 29 to August 17, 1981 in the Army National Guard and on active duty in the Navy from January 1982 to January 1986 and from July 1986 to October 1997.  During Operation Desert Storm/Shield, he served on a vessel that operated in the waters of the Gulf of Oman. 

He testified at a May 2009 videoconference hearing before a Veterans Law Judge (VLJ); the transcript is of record.  The issue was remanded in October 2009 and February 2011.  The VLJ who conducted the hearing subsequently left the Board.  In February 2013, the Veteran requested a new Board hearing and the issue was remanded to schedule a new hearing; however, in August 2013 he withdrew his hearing request.  The issue was again remanded in March and September 2014 to afford him an examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its previous remands, the Board instructed that the Veteran should be afforded an examination for his service connection claim by a physician.  He was provided an examination in May 2014, but the examination was conducted by a physician assistant specializing in oncology.  The Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet App 268 (1998). 

After the Board's September 2014 remand, the RO attempted to schedule the Veteran for an examination, but the Veteran failed to report for his scheduled examination, and the RO returned the claim to the Board following readjudication in April 2015.  However, in June 2015, he submitted a written statement to VA reflecting a different address from any of the addresses used by VA to attempt to schedule his examination.  As such, another attempt should be made to schedule the Veteran for his examination with the updated address.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician to evaluate his claimed generalized body pain and fatigue, using the address provided by the Veteran on his June 2015 correspondence.  The claims file must be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.

The examiner is asked to respond to the following:

a) Does the Veteran have any pertinent signs and symptoms of generalized body pain and fatigue, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis? 

b) For any generalized body pain and fatigue identified, is it is at least as likely as not (a 50 percent or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service?

c) Is any diagnosed disability manifested by generalized body pain and fatigue a medically unexplained chronic multisymptom illness?

All opinions and conclusions expressed must be supported by reasons. 

The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons.

If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




